Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants amendments have overcome all of the previously relied upon claim objections, 112(b) and 112(d) rejections, and the prior art rejections to Fukumatsu et al. (US 2015/0115240) and Yun et al. (KR-1020150007476).  Claim 18 has been amended to be an independent claim and all of the limitations of formulae (1) and (2) are included, thus overcoming the 112 and the claim objections.  The prior art rejection to Fukumatsu et al. has been withdrawn.  Specifically, independent claim 1 does not allow for the Ar1 and Ar2 groups and the Ar3 and Ar4 groups to be bonded to each other to form a ring.  Only one set of these Ar groups can be bonded to each other to form a ring.  The compounds taught by Fukumatsu et al. are bis-carbazole type compounds which are mutually exclusive from the compounds which satisfy formula (1) as claimed.  Fukumatsu et al. does not teach or suggest any compounds which satisfy formula (1).  Independent claim 18 requires that groups A and B are not a C6 aryl group at the same time.  This limitation distinguishes claim 18 from the teachings of Yun et al., which does not teach or suggest any compounds which satisfy formula (2) as recited in claim 18.  Further search did not reveal any prior art teachings which could be applied against the instantly filed claims.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.